OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
Because petitioner is a religious organization utilizing the subject property to further the religious purposes for which it was organized, petitioner is entitled to a real property tax exemption for the property (see RPTL 420-a [1] [a]). The Town has not demonstrated an existing zoning violation so as to bar the exemption (cf. Matter of Oxford Group-Moral Re-Armament, MRA, Inc. v Allen, 309 NY 744 [1955]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
*780On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.